                             UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                      CENTRAL DIVISION



 CHARLES ALPINE,                                                  3:I9-CV-0300I-RAL


                        Plaintiff,

                                                              ORDER SCREENING AND
                                                                   DISMISSING CASE


 JIMMY SMITH,

                        Defendant.




       Charles Alpine, an inmate in Texas state custody, has filed a writ of habeas corpus under

28 U.S.C. § 2241. Doc. 1. Alpine has named as the Defendant Jimmy Smith of the Iowa Park,

Texas prison where Alpine is incarcerated. Doc. 1. Alpine's later motion to proceed in forma

pauperis. Doc. 3, reveals that he is indigent. Alpine's prisoner trust account form. Doc.4, confirms

that he is in the custody of the Texas Department of Criminal Justice. Alpine's habeas corpus

petition is incomprehensible to this Court. See Doe. 1.

       Alpine's § 2241 habeas case filed in the District ofSouth Dakota may be dismissed for two

reasons. First, § 2241 habeas cases brought by state inmates like Alpine are to proceed in the

judicial district where the state conviction arose or where the defendant is incarcerated. 28 U.S.C.

§ 2241(d). Alpine is in custody in Iowa Park, Texas, not in South Dakota. Alpine's conviction

must have been in Texas because he is in the custody ofthe Texas Department ofCriminal Justice.

He is not in the custody of the South Dakota Department of Corrections for any state conviction
within the District ofSouth Dakota. His § 2241 petition therefore should be filed in a federal court

in Texas, not South Dakota.

        Second, Alpine's § 2241 habeas case cannot survive screening under 28 U.S.C. § 1915A

because it fails to state a claim on which relief could be granted. In short, Alpine's petition is

incomprehensible. Even though a pro se complaint is to be liberally construed, it "must contain

specific facts supporting its conclusion." Allen v. Purkett. 5 F.3d 1151, 1153(8th Cir. 1993). The

screening process allows the district court to dismiss claims that are irrational or incomprehensible.

Denton v. Hernandez. 504 U.S. 25, 32(1992). Thus, rather than transferring this case to federal

court in Texas, this Court will dismiss the case and allow Alpine to file a more comprehensible

petition in Texas federal court.

       Alpine is indigent, so his motion to proceed in forma pauperis is granted as to the $5 filing

fee. Otherwise, with the case being dismissed, the motion is moot. Therefore, it is hereby

       ORDERED that Alpine's § 2241 petition is screened and dismissed without prejudice to

refiling a comprehensible petition in federal court in Texas,and that his motion to proceed in forma

pauperis. Doc. 3, is granted only to the extent that that filing fee is waived.



       DATED this 12th day of February, 2019.

                                               BY THE COURT:




                                               ROBERTO A. LANGE
                                               UNITED STATES DISTRICT JUDGE
